PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1385


In re:    MATTHEW ALAN JENKINS,

                 Debtor.

-----------------------------------------------

MATTHEW ALAN JENKINS, formerly doing business as Shephard
Service Company,

                 Plaintiff - Appellant,

            v.

LINDA WRIGHT SIMPSON,

                 Appellee,

JAMES T. WARD, SR.,

                 Trustee - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:13-cv-00192-RJC)


Argued:    March 24, 2015                  Decided:   April 27, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Reversed and remanded by published opinion.     Judge Motz wrote
the opinion, in which Judge Keenan and Judge Thacker joined.
Beth Richardson, SOWELL, GRAY, STEPP, & LAFFITTE, LLC, Columbia,
South Carolina, for Appellant.     Linda Wright Simpson, UNITED
STATES BANKRUPTCY COURT, Charlotte, North Carolina; A. Cotten
Wright, GRIER FURR & CRISP, PA, Charlotte, North Carolina, for
Appellees.




                               2
DIANA GRIBBON MOTZ, Circuit Judge:

     After Matthew Alan Jenkins filed a voluntary petition for

relief under Chapter 7 of the Bankruptcy Code, the Trustee and

the Bankruptcy Administrator (collectively, “the Trustee”) filed

a complaint objecting to Jenkins’s discharge and then moved for

summary judgment.          The bankruptcy court granted the motion and

entered   an      order    denying   the   discharge.      The   district    court

affirmed.        Jenkins appeals, arguing that the Trustee’s complaint

should have been dismissed as untimely.                   For the reasons that

follow,     we     agree    and   so   reverse      and   remand   for   further

proceedings consistent with this opinion.



                                           I.

     On April 11, 2012, acting pro se, Jenkins filed a petition

for Chapter 7 bankruptcy relief.                In his Statement of Financial

Affairs, filed with the bankruptcy court on April 24, Jenkins

disclosed receipt of more than $235,000 in lawsuit proceeds in

the two years preceding the filing of his petition, but offered

no information as to the current status of those funds.                     On May

14, the Trustee convened a meeting of the creditors at which

Jenkins testified that the proceeds from the lawsuits had been

deposited into his wife’s bank account, an account to which he

admitted he had access, but of which he claimed not to be an

owner.

                                           3
      Citing Jenkins’s failure to provide necessary information,

as well as his general lack of cooperation, counsel for the

Trustee     requested      an    extension      of    the     deadline        to    file    a

complaint objecting to Jenkins’s discharge.                     The Bankruptcy Code

permits     a    trustee        to   file   such       a    complaint,         11    U.S.C.

§ 727(c)(1),      but   absent       judicial        permission,        the    Bankruptcy

Rules require that it be filed within 60 days after the first

date set for the creditors’ meeting.                  Fed. R. Bankr. P. 4004(a).

The   bankruptcy     court       here   granted      the    Trustee’s         request      and

extended the deadline to “sixty days beyond . . . whenever the

341 [creditors’] meeting is concluded.”                    J.A. 91. 1

      The creditors’ meeting was then scheduled to reconvene on

July 11.        Jenkins, however, neither responded to the Trustee’s

emails regarding the continuation date, nor attended the July 11

meeting.        As a result, the bankruptcy court found Jenkins in

contempt.        At the rescheduled creditors’ meeting on July 19,

Jenkins appeared by telephone and thus purged the contempt.                                But


      1
       References to J.A. refer to the Joint Appendix filed by
the parties in this appeal.    The bankruptcy court followed its
oral grant of the motion with a text order that reiterated the
deadline had been extended, but set the new date at “sixty (60)
days after the meeting of creditors pursuant to 11 U.S.C. § 341
has been adjourned,” rather than concluded. J.A. 117 (emphasis
added).   However, the parties agree that the bankruptcy court
erred in using the word “adjourned,” and that the court intended
the deadline to be sixty days beyond the meeting’s conclusion,
in accordance with the court’s oral announcement.             See
Appellant’s Br. 3 n.1; Appellee’s Br. 14 n.16; Reply Br. 8 n.6.


                                            4
he had still failed to provide the Trustee with some necessary

information by that date, and so, before ending the telephonic

meeting, counsel for the Trustee announced that she was “not

going       to    conclude      the    meeting      today.”       J.A.       471.       Counsel

explained, “I am going to talk with the trustee and, if he

determines         that    we    can    adjourn     the    meeting,         we   will   file    a

notice of that, but officially the meeting is continued.”                                   J.A.

471.     No notice of a continued meeting was ever filed, nor did

the meeting ever reconvene.

        On September 26, 2012, sixty-nine days after the July 19

creditors’ meeting, the Trustee filed a complaint, objecting to

Jenkins’s discharge in bankruptcy.                     Jenkins responded, asserting

that    the       Trustee’s      complaint       was    “barred        by    the    applicable

statute      of     limitations.”            J.A.   161.        The    Trustee      moved     for

summary judgment, which the bankruptcy court granted.                                The court

found       the     Trustee’s      complaint        timely      and     denied      Jenkins     a

discharge.

       Jenkins appealed to the district court, contending there,

as he does before us, that the bankruptcy court erred in finding

the    Trustee’s          complaint      timely       filed.          The    district    court

disagreed and affirmed the judgment of the bankruptcy court.

Jenkins          timely   noted       this   appeal,      and    we     have     jurisdiction

pursuant to 28 U.S.C. § 158(d)(1).                      When considering “an appeal

from    a    bankruptcy         proceeding,      we    apply     the    same       standard    of

                                                5
review      that       the   district   court       applied     when    it   reviewed       the

bankruptcy court’s decision.”                   In re Nieves, 648 F.3d 232, 237

(4th Cir. 2011) (per curiam).               Thus, “[t]he legal conclusions of

both the district court and the bankruptcy court are reviewed de

novo       and    the    factual    findings        of    the   bankruptcy      court       are

reviewed for clear error.”              Id. 2



                                            II.

       The Bankruptcy Code provides that a bankruptcy court “shall

grant [a qualifying] debtor a discharge” of his debts, thereby

extinguishing creditors’ claims.                    11 U.S.C. §         727(a) (emphasis

added).          By “free[ing] the debtor from all debts existing at the

commencement            of    the   bankruptcy           proceedings”        except        those

exempted by statute, Kontrick v. Ryan, 540 U.S. 443, 447 (2004),

discharge provides the fresh start that is the hallmark of our

bankruptcy system.

       Not all debtors qualify for such relief, however.                              Indeed,

the Code supplies “ample authority to deny the dishonest debtor

a discharge.”                Law v. Siegel, 134 S. Ct. 1188, 1198 (2014)

(citing 11 U.S.C. §§ 727(a)(2)-(6)).                        Thus, “[t]he trustee, a

creditor,         or    the    United   States       trustee      may    object       to    the

       2
        Though Jenkins represented himself before both the
bankruptcy court and the district court, we appointed counsel to
represent him before this court, a duty his appointed counsel
discharged ably.


                                                6
granting     of    a    discharge”     by       filing   a    complaint           with    the

bankruptcy    court.         11    U.S.C.   § 727(c)(1);           see    also     Fed.    R.

Bankr. P. 4004 (outlining procedure for objecting to discharge).

Ordinarily, such a complaint must “be filed no later than 60

days after the first date set for the meeting of creditors under

§ 341(a).”        Id. at 4004(a).           But “the court may,” as it did

here, “for cause extend the time to object” on motion of “any

party in interest.”        Id. at 4004(b).

     The   consequence        of    missing       the    deadline         to   object      is

severe.    With respect to a Chapter 7 debtor, “on expiration of

the time[] fixed for objecting to discharge . . . the court

shall forthwith grant the discharge,” subject only to limited

exceptions        not    applicable         here.            Id.     at        4004(c)(1).

Accordingly,       because    Jenkins       challenges        the        denial     of    his

discharge on timeliness grounds only, a great deal hinges on the

resolution of that issue. 3            We must decide whether the Trustee

filed a timely objection; in doing so, we necessarily determine




     3
        The Trustee’s contention that Jenkins waived his
timeliness argument by failing to raise it before the bankruptcy
court is meritless.     In Jenkins’s response to the Trustee’s
complaint, he averred that the complaint was “barred by the
applicable statute of limitations.”    J.A. 161.  Proceeding pro
se, Jenkins was entitled to a liberal construction of his
pleadings. See Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir.
2014).   Under such a construction, Jenkins certainly preserved
the timeliness defense he now advances.


                                            7
whether      the    claims       of   Jenkins’s           creditors      survive          or   are

extinguished.

       But    first,      because       the    bankruptcy            court    established        a

deadline of sixty days beyond the conclusion of the creditors’

meeting,      we     must     determine            when       the     creditors’          meeting

concluded.         Unfortunately, neither the Bankruptcy Code nor the

Bankruptcy Rules expressly address this question.                                  The Code, 11

U.S.C. § 341, mandates a creditors’ meeting and directs both its

content      and    its     attendees.             And        Rule    2003     supplies        the

procedures by which such a meeting must progress.                                   But neither

instructs a trustee as to how to conclude a meeting, nor points

to    any    circumstances        under       which       a    meeting       must    be    deemed

concluded.         The parties offer competing contentions as to these

questions -- and thus as to the date when the sixty-day clock

began to run in this case.

       On the one hand, the Trustee argues that “[t]he key date”

is not the date of the meeting’s conclusion at all, but rather

“the date that all parties to whom the Extension Order applied

received      notice      that    the    creditors’           meeting        had    concluded.”

Appellee’s Br. 18 (emphasis added).                            “Only then,” he argues,

“would the clock start ticking on the 60-day extended deadline

for    discharge       complaints.”            Id.            The    Trustee        waffles     in

pinpointing this date, suggesting it might be either August 7,

2012, when the bankruptcy court entered a text order indicating

                                               8
Jenkins had purged his contempt charge, or May 9, 2013, when the

Trustee himself filed a Notice of Conclusion.                                    Id. at 19-20.

Either way, the Trustee maintains, he filed a complaint prior to

expiration of the 60-day period.

      On the other hand, Jenkins maintains that the creditors’

meeting concluded on July 19, 2012, when the Trustee failed to

adjourn      the    meeting          to     a     stated          later    date        and       time.

Appellant’s Br. 18.              He contends that a meeting not properly

adjourned     to    a    stated      date       and     time,      as     specified       in     Rule

2003(e), must “[l]ogically” be concluded.                                 Id.      Accordingly,

Jenkins      argues,      the     Trustee’s            complaint          should       have      been

dismissed as untimely.



                                                III.

      We agree with Jenkins and hold that the creditors’ meeting

concluded     on     July    19,          2012,       and    thus       that     the    Trustee’s

objection to discharge was not timely.

      We recognize of course that the Trustee did not intend to

conclude the meeting on July 19.                            To be sure, the Trustee’s

counsel could not have been more clear on that point.                                    See J.A.

471   (“I    am    not   going       to    conclude         the    meeting       today.      .    .   .

[O]fficially the meeting is continued.”).                            Moreover, the Trustee

was entitled to adjourn the meeting to a later date and time.

See   Fed.    R.    Bankr.      P.    2003(e)          (providing         that    a    creditors’

                                                  9
meeting     may      be    “adjourned,”          meaning       continued).             But      the

Bankruptcy Rules supply clear procedures on how to do so, none

of which were followed here.

       Rule 2003(e) provides, in its entirety:                            “The meeting may

be adjourned from time to time by announcement at the meeting of

the    adjourned      date    and     time.          The    presiding         official       shall

promptly file a statement specifying the date and time to which

the meeting is adjourned.”                 The presiding official in this case

neither    announced         an     adjourned        date    and       time,    nor    filed      a

statement specifying as much.                    And the Trustee never sought to

rectify    this      omission       and    never       attempted         to    reconvene        the

creditors’        meeting     after       July       19.       The      meeting       therefore

concluded on that date.

       Arguing to the contrary, the Trustee asks us to consider

only    whether       “the        trustee’s          actions      in     continuing          [the]

creditors’      meeting      [were]       reasonable        and    necessary          to    timely

move [the] case forward.”                 Appellee’s Br. 34-35.                Under such an

approach, the Trustee would have us weigh several factors to

determine       if   his     “delay       in    concluding         the    meeting          of   the

creditors” was justifiable.                    Id. at 34 (emphasis added).                      But

this   formulation         fatally     relies         on    the    validity      of    its      own

premise    --     i.e.,      that    the       meeting’s       conclusion        was       somehow

delayed beyond July 19, 2012.                   Accepting this formulation would

require us first to accept that the meeting was successfully

                                                10
continued on that date rather than concluded.                             Thus, we cannot

even apply the Trustee’s proposed inquiry unless we agree that a

creditors’       meeting     may    be    continued         or    adjourned       sine    die,

“[w]ith     no    day   being       assigned        . . .        for    resumption       of     a

meeting.”        See Black’s Law Dictionary (10th ed. 2014).                         Neither

the text of Rule 2003 nor the relevant case law supports such a

conclusion.

      The    history    of    the    Rule       offers      some       critical   guidance.

Prior to 2011, Rule 2003(e) provided only that “[t]he meeting

may   be    adjourned      from    time    to       time    by    announcement       at       the

meeting of the adjourned date and time without further written

notice.”      Fed. R. Bankr. P. 2003(e) (2010) (emphasis added).

But   the    Rule    was     amended      in    2011       to    eliminate     the    phrase

“without further written notice,” and to add the requirement

that “[t]he presiding official shall promptly file a statement

specifying the date and time to which the meeting is adjourned.”

Fed. R. Bankr. P. 2003(e) (current version).

      The Rule now speaks in terms that are plainly mandatory --

“the presiding official shall promptly file a statement.”                                     Id.

(emphasis     added).         This    language        prohibits          the   practice        of

adjournment sine die.              As one leading treatise has noted, the

provision added by the 2011 amendment “is designed to prevent

indefinite adjournment.”             9 Collier on Bankruptcy ¶ 2003.05 n.3

(Alan N. Resnick & Henry J. Sommer eds., 16th ed. 2014); see

                                               11
also id. ¶ 2003.05 (“The trustee may not indefinitely continue a

meeting of creditors.”).           To follow the Trustee’s approach would

require us to ignore this prohibition and hold that the Trustee

could do precisely what the Rule seeks to prevent.

     Nor, contrary to the Trustee’s contention, does precedent

compel his conclusion.         In fact, except in the case at hand, it

appears that no court has both ordered that the deadline for a

creditor’s objection to discharge run from the conclusion of the

creditors’ meeting and then considered whether a complaint met

that deadline.

     That being said, we are not entirely without guidance from

case law.       Just as the Bankruptcy Rules limit the time in which

objections to discharge may be filed, so too do they limit the

time in which a “party in interest” may object to the “list of

property    that   the    debtor     claims   as     exempt”   under   11    U.S.C.

§ 522(l).       But unlike objections to discharge, for which the

limitations period ordinarily runs from the beginning of the

meeting, objections to exemptions must be filed “within 30 days

after the meeting of creditors . . . is concluded.”                         Fed. R.

Bankr.     P.   4003(b)(1)    (emphasis       added).      Thus,   because      the

Bankruptcy Judge in this case extended the filing of objections

to   discharge     to    60   days   after     the    creditors’   meeting      was

concluded, the conclusion of the creditors’ meeting starts the

clock for objections to discharge here just as it starts the

                                        12
clock for filing objections to exemptions in the normal course

under Rule 4003(b)(1).              And a few trial courts, along with two

of our sister circuits, have considered -- in evaluating the

timeliness of an objection to exemptions -- when a creditors’

meeting is concluded.              Compare In re Peres, 530 F.3d 375, 378

(5th   Cir.    2008)      (meeting       adjourned    sine      die    not     necessarily

concluded), with In re Smith, 235 F.3d 472, 476-77 (9th Cir.

2000) (meeting concluded unless adjourned to a stated date and

time); see also In re Newman, 428 B.R. 257, 264 (B.A.P. 1st Cir.

2010) (declining to decide between Ninth and Fifth Circuits’

approaches); In re Dutkiewicz, 408 B.R. 103, 110 (B.A.P. 6th

Cir. 2009) (same).           It is from this body of case law that the

Trustee mines his approach.

       Specifically, the Trustee leans heavily on the methodology

outlined      in   In   re    Peres,       where   the    creditors’         meeting       was

“continued     without       a    formal    announcement        as     to    the    date    of

continuation”       and      reconvened      eleven      months        later       over    the

debtors’ objection. 530 F.3d at 376.         The debtors argued that

the failure        to   announce     a    continued      date    within       thirty      days

meant the meeting had been concluded.                     Id. at 377.              The Fifth

Circuit rejected that argument, holding instead “that § 341(a)

creditors’     meetings       adjourned      indefinitely        are    not    concluded,

and therefore do not trigger the thirty day deadline” under Rule

4003(b)(1).        Id. at 377-78.           The court adopted a “case-by-case

                                             13
approach,” under which it looked to four factors to “determine

whether any delay in reconvening the meeting was reasonable.”

Id. at 378. 4   The Trustee argues that we should adopt In re Peres

as the blueprint for determining when the creditors’ meeting was

concluded    here.      We   see    two    difficulties         with    adopting       this

approach.

      First, in In re Peres, the trustee reconvened the meeting

after the adjournment sine die.                Thus, the chronology facing the

court included (1) a creditors’ meeting continued without an

adjournment     date,      followed       by    (2)     an   eleven-month         break,

followed by (3) another creditors’ meeting.                        The court’s task

was   to   decide    which    of   those       two    meeting      dates      marked   the

official conclusion of the creditor’s meeting.                       It held that an

11-month    hiatus   was     reasonable        and    that   the    meeting      did    not

conclude until the latter date.                Id. at 378.       Here, by contrast,

the creditors’ meeting never reconvened following the attempted

adjournment on July 19.            We cannot “determine whether any delay

in    reconvening    the     meeting      was    reasonable,”          id.,    when     the

meeting was never reconvened.              There seems to us a significant

difference in holding that a creditors’ meeting concluded on the


      4
       The four factors governing this approach are:  “(1) the
length of the delay; (2) the complexity of the estate; (3) the
cooperativeness of the debtor; and (4) the existence of any
ambiguity regarding whether the trustee continued or concluded
the meeting.” In re Peres, 530 F.3d at 378.


                                          14
final     date     the    trustee        convened       the   creditors,         as   in    In     re

Peres, and holding, as the Trustee would have us do here, that

the meeting concluded at some point after that date, when no

meeting was scheduled and no creditors were convened. 5

      The second, and perhaps even more striking, problem with

following        the     In    re    Peres     approach       is   that    the    court         there

interpreted        the        pre-2011     version       of    Rule   2003(e).             In    the

absence of the clear prohibition the amendment imposed, the In

re   Peres       court        sought     merely    to    “restrain[]”           the   trustee’s

“ability to indefinitely postpone a meeting of the creditors”

through      its       four-factor         balancing      test. 530 F.3d      at    378

(emphasis added).               In 2011, the Rules Committee went further:

it eliminated that ability altogether.                             Although the Trustee

claims     that        “decisions        since    the    amendment         to    Rule      2003(e)

support    application              of   the   case-by-case        approach,”         Appellee’s

Br. 31, in fact he can cite only one post-2011 case that stops

short of explicitly rejecting the approach followed in In re

Peres.       See In re PMC Mktg. Corp., 482 B.R. 74, 80 (Bankr.

      5
        Perhaps in recognition of this problem, the Trustee
maintains that the focus of the case-by-case approach is whether
a delay in concluding, rather than in reconvening, a meeting was
reasonable.    See Appellee’s Br. 34.     But this slight pivot
constitutes an attempt to mask a fundamental difference in the
analysis. By asking us to consider whether he was reasonable in
delaying the meeting’s conclusion beyond July 19, the Trustee
suggests that a creditors’ meeting may conclude at some point
other than when the meeting’s attendees are convened.     That is
not a possibility the Fifth Circuit considered in In re Peres.


                                                  15
D.P.R. 2012) (applying both the case-by-case approach and the

alternative   bright-line      approach,     to    identical      effect).     And

even that case recognizes that the amendment “required trustee’s

[sic.] to take formal steps to effectuate a continuance[,] . . .

thereby   eliminating    the    use     of   the    term    sine    die.”      Id.

Moreover, we note that the only other court squarely to consider

the   issue   since   Rule   2003(e)     was      amended   has    unambiguously

rejected the case-by-case approach.                See In re Vierstra, 490
B.R. 146, 151 (Bankr. D. Mass. 2013) (amendment to Rule 2003(e)

“inexorably leads” to conclusion that case-by-case approach no

longer valid).

      In sum, the Trustee asks us to ignore what was undeniably a

violation of Rule 2003(e).            Though he attempted to adjourn the

creditors’    meeting   on     July    19,   2012,    he    failed    either    to

announce the date and time of the adjourned meeting or to file a

statement thereafter containing that information.                   Because Rule

2003(e) unambiguously requires these actions to effectuate an

adjournment, the meeting was never adjourned.                  And because the

meeting was never adjourned, we hold it was concluded.



                                       IV.

      Though we rule in Jenkins’s favor today, we stop short of

adopting the “bright-line approach” that he espouses and that

has emerged as an alternative to the case-by-case approach.                    The

                                       16
bright-line approach dictates that “[t]he result of the failure

to adjourn a creditors’ meeting pursuant to Rule 2003(e) is the

[per se] conclusion of the creditors’ meeting.”                      Appellant’s Br.

22; see also In re Smith, 235 F.3d at 477.

     We    agree       that    the   Trustee’s       failure       here    yields    that

result,    but    we    hesitate      to    impose    such     a    penalty    for    all

possible       Rule     2003(e)      violations.         This        strikes    us     as

particularly       prudent      given      that   neither      the    Code     nor   the

Bankruptcy Rules attach consequences to the failure to properly

adjourn a meeting.            And because both the Code and the Rules are

replete        with     explicit        consequences,          we     presume        this

congressional silence to be intentional.                       See, e.g., Fed. R.

Bankr. P. 4004(c)(1) (consequence for the “expiration of the

times fixed for objecting to discharge” is the “grant[ing of]

the discharge”); 11 U.S.C. § 522(l) (consequence of failure to

object    to    property      listed    as    exempt    is     declaration      of    the

property as exempt).

     Moreover,         administering       Rule   2003(e)      in    the   bright-line

fashion Jenkins suggests may lead to draconian -- and, we think,

unwise -- results.             One can imagine, for instance, a trustee

failing to announce at the initial meeting the adjourned date

and time, but promptly thereafter filing written notice setting

forth that information.              Though not in strict accordance with

Rule 2003(e)’s twin requirements, such action may not warrant an

                                            17
automatic declaration of the meeting’s conclusion as of the date

of   the        improperly     adjourned    meeting.     We    see   no    upside    to

hamstringing future courts that may reasonably find a trustee

substantially complied with Rule 2003(e). 6

       Nothing, however, dissuades us from our holding that this

is not such a case.             The Trustee made no attempt to comply with

any part of Rule 2003(e), and made no effort to reconvene the

meeting he claims he merely adjourned.                       Instead, the Trustee

asks       us    to    hold   that   the    meeting    concluded     not   when     the

meeting’s attendees were last convened, but at some later point

marked only by a docket entry.                Such a holding would stretch the

language of Rule 2003(e) too far.

       The Trustee had ample tools to avoid this result.                    He could

have properly adjourned the meeting on July 19, or he could have

timely filed the complaint a mere nine days earlier.                        At base,

this is a case of failure to meet a deadline.                        And although,

especially            in   bankruptcy,     deadlines   may    produce      “unwelcome

results,” they also “produce finality” by “prompt[ing] parties

       6
       In addition, bankruptcy courts of course retain “equitable
powers” that may “be exercised within the confines of the
Bankruptcy Code.”      Siegel, 134 S. Ct. at 1194 (internal
quotation marks and citations omitted). Given this latitude, a
bankruptcy   court   may    also  conclude   that   extraordinary
circumstances excuse a failure to comply with Rule 2003(e), thus
precluding a declaration of the meeting’s conclusion.        Such
instances will be rare, however, given that compliance with Rule
2003(e) requires very little and is entirely within the
trustee’s control.


                                             18
to act.”         Taylor v. Freeland & Kronz, 503 U.S. 638, 644 (1992).

When parties fail to heed the warnings inherent in deadlines,

their interests must often yield, as the Trustee’s do here, to

the virtue of such finality. 7



                                        V.

        For the foregoing reasons, the judgment of the district

court       is   reversed   and   the   case   is   remanded   for   further

proceedings consistent with this opinion.

                                                     REVERSED AND REMANDED


        7
       The Trustee contends that even if his complaint was not
timely, we should “sua sponte deny entry of discharge.”
Appellee’s Br. 39. The Bankruptcy Rules, however, provide that,
“[i]n a chapter 7 case, on expiration of the times fixed for
objecting to discharge . . . the court shall forthwith grant the
discharge.” Fed. R. Bankr. P. 4004(c)(1) (emphasis added). To
be sure, exceptions to this automatic discharge exist, see Fed.
R. Bankr. P. 4004(c)(1)(A)-(L), but the Trustee does not argue
that any of these exceptions apply here.     Rather, he asserts
that Rule 4004(c)(1) conflicts with the Bankruptcy Code, a clash
in which “the Bankruptcy Code prevails.”     Appellee’s Br. 40.
But, in fact, Rule 4004(c)(1) entirely accords with the Code.
In 11 U.S.C. § 727(a), the Code provides a number of scenarios
under which a debtor is ineligible for discharge, and in
§ 727(c)(1), empowers the trustee to object to discharge on
those grounds. Rule 4004(c)(1) reflects the judgment that once
the trustee’s opportunity to object has passed, the discharge
will be granted even if a timely objection might have been
successful. The Trustee argues that this notion offends “[t]he
frequently cited purpose of bankruptcy . . . to afford [only]
the honest but unfortunate debtor . . . a fresh start.”
Appellee’s Br. 40 (quotation marks and citation omitted).    Not
so.   Rather, this result balances such worthy aims against the
equally critical need for efficiency and finality in the
administration of bankruptcy estates.


                                        19